Citation Nr: 1110086	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-35 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse and daughter 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota. 

The Veteran and his spouse and daughter testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010.  

In September 2010, the Board remanded this matter for further development.  The requested development has been accomplished.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: bilateral sensorineural hearing loss, rated as 40 percent disabling; cold injury residuals of the right and left hands, each separately rated as 20 percent disabling; cold injury residuals of the right and left lower extremities, each separately rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling; he has also been awarded a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, effective November 26, 2007.  

2.  The Veteran's service-connected disabilities do not result in the loss, or loss of use, of both lower extremities; blindness in both eyes plus the anatomical loss, or loss of use, of one lower extremity; loss, or loss of use, of one lower extremity together with residuals of organic disease or injury which affect functions of balance and/or propulsion so as to prevent locomotion without assistive device; or the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity such as to affect function of balance or propulsion so as to preclude locomotion without assistive devices.

3.  The Veteran's service-connected disabilities do not include blindness in both eyes; or the anatomical loss, or loss of use, of his hands; or the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; and they were not result of burns or of an inhalation injury.  


CONCLUSION OF LAW

The criteria for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350(a)(2), 3.809, 3.809(a), 4.1-4.7, 4.21, 4.40, 4.63 (2010); 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id. at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), theCourt held that VCAA notice requirements are applicable to all five elements of a service-connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id. at 486.

In this case, the Veteran was sent a letter in January 2009, prior to the initial adjudication of his claim, which explained what the evidence needed to show in order to establish eligibility for specially adapted housing or special home adaptation.  This letter also informed the Veteran what evidence that VA already had, the types of evidence that VA was responsible for obtaining on behalf of the Veteran, and the types of evidence that VA would make reasonable efforts to obtain if sufficiently identified by the Veteran, and the Veteran's responsibilities were to establish entitlement to the benefits sought. 

As noted below, the regulations were changed effective October 25, 2010.  The Board, by way of letter dated February 2, 2011, informed the Veteran and his representative of these changes and gave them the opportunity to respond and submit additional evidence or argument.  In a response form received later that month, the Veteran checked the box indicating that he did not have anything else to submit and that he wanted the Board to proceed immediately with adjudication of his appeal after affording his representative the opportunity to review and submit additional argument in support of his claim.  The Veteran's representative, in a letter accompanying the Veteran's request, provided no further argument and indicated that the 60-day letter response form from the Veteran should be processed.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

In addition to its duties to notify claimants, VA also must make reasonable efforts to assist them in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has associated with the record VA treatment records, service treatment records, a transcript of the July 2010 Travel Board hearing, and various written statements that were submitted by the Veteran or on his behalf.  The Veteran was afforded VA examinations that addressed his functional capacity.  The Board finds that these examinations, along with the other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board also finds that the instructions set forth in the Board's September 2010  remand were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  The remand instructed that the Veteran be examined with respect to his physical disabilities to determine the need for specially adapted housing or a special home adaptation grant.  This was accomplished in October 2010.  The Veteran's claim was readjudicated in a supplemental statement of the case (SSOC) dated in October 2010.  Thus, the requirements of Stegall and Dyment were met.  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA.

Specially Adapted Housing

The Veteran is seeking specially adapted housing as a special housing adaptation.  He contends that he is entitled to such benefits because of a lack of mobility and the use of a wheelchair due to his cold injury residuals.  

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to October 25, 2010, the regulation provided that a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a) may be extended to a veteran if the following requirements are met: 

      (a) Service.  Active military, naval or air service after April 20, 1898, is required.  Benefits are not restricted to veterans with wartime service.  
      (b) Disability. The disability must have been incurred or aggravated as the result of service as indicated in paragraph (a) of this section and the veteran must be entitled to compensation for permanent and total disability due to: 
      (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 
      (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or 
      (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 
      (4) The loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  
      (c) Duplication of benefits.  The assistance referred to in this section will not be available to any veteran more than once.  
      (d) "Preclude locomotion."  This term means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809 (2010).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2010).

On October 25, 2010, the pertinent portions of the regulations were changed as follows:  

After 3.809 paragraph (4) the following paragraphs were inserted:  

      (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or 
      (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  

See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).

Under the revisions to 38 C.F.R. § 3.809a (b), the disability must:  

(1) Include the anatomical loss or loss of use of both hands, or 
(2) be due to: 
(i) Blindness in both eyes with 5/200 visual acuity or less, or 
(ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or 
(iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or 
(iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

Id.
The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popiteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision.

Sections 3.350(a)(2) and 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

As noted above, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The Veteran is service connected for bilateral sensorineural hearing loss, rated as 40 percent disabling; cold injury residuals of the right and left hands, each separately rated as 20 percent disabling; cold injury residuals of the right and left lower extremities, each separately rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  He has also been awarded a TDIU due to service-connected disabilities, effective November 26, 2007.  

At the time of a January 2008 VA examination, physical examination of the lower extremities showed some brownish discoloration on the dorsal aspects of both feet.  There was very little hair on the dorsal aspects of both feet.  There was minor edema at the distal lower extremities.  Range of motion showed extension to 0 degrees and flexion to 110 degrees.  There was no additional loss of range of motion on repetitive movement.  

Examination of the hands revealed there was a purple discoloration observed on both hands.  Both hands felt cold to the touch.  There was minor swelling of the hands with no atrophy.  There was no evidence of frostbite scars or ulceration.  Hair growth was scarce on the dorsal aspects of both hands.  Sensation was intact to pinprick and touch in both hands.  Muscle strength was 5/5.  Range of motion of the wrists and the joints of both hands were within normal limits.  It was the examiner's assessment that the Veteran had residuals of cold injury to the feet, with mild peripheral neuropathy and cold hypersensitivity, and residuals of cold injury to the hands, with discoloration and cold hypersensitivity. 

VA treatment records obtained in conjunction with the Veteran's claim reveal that at the time of a May 2009 outpatient visit, the Veteran was noted to use a cane and to walk very slowly.  He was also noted to use a rollator but did not have a wheelchair; however, the Veteran's family agreed that a wheelchair would be beneficial for longer distance mobility.  In September 2009, the Veteran was seen for an electric scooter assessment.  He was approved through the major medical clinic.  The Veteran would also be getting a ramp.  He was using a wheelchair.  He had not had any falls lately.  The Veteran was planning to purchase a van.  He was found to be independent with transfers and short distance mobility.  He was able to drive the scooter on level and uneven surfaces.  The Veteran was also able to negotiate small spaces and obstacles and demonstrated a safe reverse function.  Prosthetics was noted to have a scooter so they were going to take it.  An October 2009 outpatient treatment record reflects that the Veteran was noted to be non-ambulatory secondary to his severe arthritic discomfort.  He had a scooter at home and came to the clinic in a wheelchair.  

At the time of his July 2010 hearing, the Veteran reported that his feet would swell and that they were painful.  He noted that he had received cortisone shots in his legs.  The Veteran stated that he found it very difficult to ambulate around his house.  The Veteran indicated that his feet would feel better after the cortisone shots.  He testified that it would help for two or three weeks.  The Veteran's wife testified that his feet would swell up if he walked on them.  The Veteran reported that it would swell from his ankles to his toes.  The swelling could be up to one-half inch.  He also claimed to have some loss of sensation in his lower extremities.  The Veteran reported that his feet had both aches and pains.  He also testified that his hands would swell.  The Veteran's wife indicated that she had to help him get dressed and that she had to button his shirts.  The Veteran's wife also testified that it would be hard for the Veteran to live at home if she were not there.  The Veteran's daughter also testified that the Veteran had numbness in his feet and that his feet were swollen.  The Veteran indicated that he had received a cortisone shot approximately six days prior to the hearing.  He reported that his foot problems had increased over the past two years.  The Veteran stated that he had both a wheelchair and a mobility chair (scooter).  He also noted using a walker on a very limited basis.  He expressed his willingness to report for another examination and signed a waiver to submit up-to-date treatment records.  

In September 2010, the Board remanded this matter for further development, to include a VA examination.  In the remand, the Board observed that on his August 2009 VA Form 9, the Veteran stated that his service-connected bilateral cold weather injuries to his feet had worsened to the point that he could no longer walk unaided.  It also noted the testimony of the Veteran at his July 2010 hearing.  The Board further observed that VA outpatient records showed that the Veteran had difficulty ambulating and that he used a wheelchair.  VA records cited several factors that contributed to his decreased mobility including service-connected and nonservice-connected disabilities.  The Board stated that the record did not contain an opinion as to the effect of the Veteran's service-connected disabilities alone had on his balance and locomotion.  

The Board requested that the Veteran be scheduled for a VA examination to determine the current severity and manifestations of his service-connected cold injury residuals of both hands and the lower extremities, to aid in determining entitlement to specially adapted housing.  Following examination, the examiner was to provide opinions as to whether it was at least as likely as not that, regardless of the Veteran's various other nonservice-connected disorders (i.e., stenosis of the spine cord, degenerative joint disease of the right shoulder and of the bilateral hips and knees, and gout), his service-connected disabilities, alone, were responsible for: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) the loss, or loss of use, of one lower extremity together with residuals of organic disease or injury, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss, or loss of use, of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The term "preclude locomotion" meant the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

Additional treatment records added to the record following the July 2010 hearing include a July 2010 statement from the Veteran's treating physician, wherein she indicated that she had looked up cold temperature injury (including frostbite) and there was mention of this causing peripheral neuropathy, which can cause pain and numbness.  The pain can be so severe that mobility is impaired.  She stated that she believed that the Veteran had some of this damage to the nerves.  She reported that she could not find that cold injury was associated with arthritis.  

Also added to the record were the results of an August 2010 VA examination performed in conjunction with a claim of service connection for knee and hip arthritis.  Following examination, the examiner indicated that the Veteran had bilateral degenerative joint disease of the hips and knees.  The examiner indicated that it was less likely than not that the Veteran's knee or hip conditions were related to the Veteran's service-connected cold injuries.  

In October 2010, the Veteran was afforded a VA examination in connection with the September 2010 Board remand.  Afterward, the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that the Veteran had a long history of chronic leg pain, knee pain, and hip pain.  

When asked about his main symptoms, he indicated that these were hypersensitivity to cold and swelling into the feet.  He wore two pairs of socks in the winter and had minimal symptoms in the summer.  He also stated that his feet might tingle a bit in cold and warm weather, though they seemed to have more paresthesia.  He also complained of pain and achiness in the lower extremities, from the hips down through the entire leg, down through the knees, and to the lower legs.  The examiner noted that according to neurosurgery, this was felt to be due to his "Grade II spondylolisthesis and L4-5 foraminal stenosis".  

Regarding his hands, the Veteran reported that his main symptoms were that they would get numb in cold weather.  There were no symptoms in warm weather.  The Veteran is right-handed.  There was no history of surgery or trauma to the hands.  He had hypersensitivity in cold weather.  The Veteran reported that he felt numb in all fingers.  He had some pain in the wrists but minimal pain in the distal hands.  

When asked about his ability to ambulate, the Veteran stated that he had had a scooter for about one year.  He also reported having a walker but indicated that he did not use that much.  He did have a cane which he used with the scooter to help transfer himself from the scooter to the toilet and back.  He used a walker occasionally when going to bed.  When asked about his ability to ambulate, the Veteran indicated that his greatest difficulty was that his knees gave out.  Regarding his activities of daily living, the Veteran dressed and bathed himself.  He did not drive a car at the time of the examination.  

Physical examination revealed that the Veteran propelled himself with a scooter.  When asked to transfer from the scooter to the chair, the Veteran grasped the cane with his right hand and moved the cane appropriately.  He stood and transferred himself from the scooter to the examination table.  His daughter moved his legs out from the scooter.  With the Veteran standing, he moved slowly with difficulty trying to move his legs.  On examination of the hands, his right hand revealed some general osteoarthritic changes in the distal interphalangeal joints, and he had some general hypertrophy of the wrist area.  He had normal coloration and normal capillary refill.  The Veteran had normal proprioception, vibratory sense, graphesthesia, and stereognosis in the right hand.  He was able to make a fist and could oppose the fingers to the thumb and the thumb to the palm.  He had normal intrinsic and extrinsic strength and his strength was 5+/5.  Examination of the left hand showed no gross deformity except for changes of osteoarthritis, especially in the DIPJs.  There were no actual Heberden nodes.  The Veteran had normal capillary refill and normal distal pulses.  Muscle strength was 5+/5.  There was also normal intrinsic and extrinsic strength of motion.  He was able to make a fist and could oppose the fingers to the thumb and the thumb to the palm, although in somewhat slow motion.  He had normal stereognosis and graphesthesia.  Tinel and Phalen signs were negative.  He did have hypertrophic wrists.  The Veteran was able to grasp a pen and write his name legibly.  

Examination of the right foot revealed 1+ edema.  The Veteran had normal distal pulses.  He had slight dystrophic changes in the nails.  The skin was warm and dry.  There was no atrophy noted and the texture was unremarkable.  There were no scars.  Sensation to pinprick and monofilament was normal.  The Veteran had 4+/5 muscle strength.  He was able to flare and curl his toes and had passive and active range of motion for the ankle.  Examination of the left foot revealed 1+ edema, with normal capillary refill and normal distal pulses.  The Veteran had no hair growth on the dorsal aspect of the foot.  There was slight nail dystrophy.  There was no general skin atrophy.  The skin was warm and dry.  Sensation to dull/sharp monofilament testing, proprioception, and vibratory sense was normal, equal, and symmetric.  A goniometer was used in range of motion testing.  The examiner stated that additional functional impairment due to pain, repeated use, or lack of incoordination, could not be specified as degrees of lost motion, without resorting to speculation.  

The examiner noted that review of the computerized record revealed that the Veteran had steroid injections in the knees for severe degenerative joint disease in March 2009, October 2009, March 2010, and July 2010.  He also received epidurals in March and April 2009 for lower bilateral leg pain due to spinal stenosis, according to anesthesiology.  

The examiner indicated that the Veteran clearly stated that he had difficulty with ambulation when his knees gave out.  He did not mention his hands or feet.  

The examiner stated that for the record, it was clear and unmistakable that the Veteran's cortisone injections were not for his cold injuries.  Instead these were for the Veteran's severe osteoarthritic knees and the epidurals in his back were for severe spinal stenosis and spondylolisthesis, which are unrelated to his cold injuries.  The examiner added that the Veteran clearly had full use of his upper extremities and hands and had 5+/5 muscle strength.  He used a cane to transfer himself from the scooter to the chair.  He had slightly weaker muscle strength in the lower feet but it was still 4+/5.  He was able to flare his toes and neurologically the examination was unremarkable.  

It was the examiner's opinion that the severe osteoarthritis of the Veteran's knees and hips and spinal stenosis and spondylolisthesis were less likely as not secondary to the service-connected lower extremity cold injury of the feet.  He stated that these findings were related to the aging process and decades of physical labor.  In addition, his original cold injury claim only related to his feet and hands.  

The examiner indicated that the Veteran clearly had locomotion difficulties, including the inability to ambulate without the use of aids.  The impairment of locomotion was not related to the service-connected cold injuries of the feet as there was no objective medical evidence of musculoskeletal or neurological impairment of the bilateral lower feet.  (Emphasis added).  He stated that the Veteran's ambulation difficulties were more likely than not secondary to the nonservice-connected severe osteoarthritis of the knees and hips and the lumbar stenosis and spondylolisthesis.  The combination of multiple level of osteoarthritis in the knees, hips, and lumbar area were contributing to his locomotion difficulties.  He further noted that the Veteran did not have a service-connected organic disease or injury that impaired balance or propulsion.  He also stated that the Veteran did not have loss of use of an upper extremity.  He was able to manipulate and grasp objects as demonstrated by examination findings as well as the use of a cane.  

As shown above, the Veteran's service-connected disabilities involve, in pertinent part, residuals of cold injuries to the feet and hands.  All are evaluated as at least as 20 percent disabling.  However, despite the presence of a compensable level of disability for both the upper and lower extremities, the presence of some disability does not in and of itself equate to total and permanent disability such as to preclude locomotion or equate to the anatomical loss or loss of use of one or both hands or loss or loss of use of one or both of his upper extremities such as to preclude use of the arms at or above the elbow.  

In this regard, the clinical evidence reflects that the Veteran does not presently suffer from loss of use of any of his upper or lower extremities as a result of his service-connected disabilities.  The Board notes that the Veteran uses a wheelchair and a scooter for locomotion.  He has also reported using a walker, albeit on an infrequent basis.  The Board acknowledges that the Veteran and his family believe that his service-connected cold injury foot residuals cause him to be unable to ambulate and that he is forced to use a scooter and wheelchair as a result of his cold injuries.  The Board has considered the Veteran's statements, and those of his family, asserting a link between his service-connected cold injury residuals of the feet and his inability to ambulate.  Although they are competent to report the Veteran's symptoms, they as lay persons are not competent to render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has also considered the July 2010 statement from the Veteran's treating physician, wherein she indicated that she had looked up cold temperature injury (including frostbite) and there was mention of this causing peripheral neuropathy, which can cause pain and numbness and that the pain can be so severe that mobility is impaired.  She also noted that she believed that the Veteran had some of this damage to the nerves.  This physician's comment is a general assessment as to what may possibly happen as a result of cold temperature injuries, it was not a definitive statement that the Veteran's cold injury residuals preclude mobility.  Further, an opinion that is speculative has limited probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-8 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In this regard, the Board finds that the opinion of the October 2010 VA examiner is more probative.  This examiner opined that the Veteran's impairment of locomotion was not related to the service-connected cold injuries of the feet as there was no objective medical evidence of musculoskeletal or neurological impairment of the bilateral lower feet.  He added that the Veteran's ambulation difficulties were more likely than not secondary to his nonservice-connected severe osteoarthritis of the knees and hips and his lumbar stenosis and spondylolisthesis.  In contrast to the July 2010 statement from the Veteran's treating physician, the October 2010 VA examiner reviewed the Veteran's entire claims file, which included his service treatment records, VA treatment records, previous examination reports, hearing testimony, and interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.  

Furthermore, the Board notes that the Veteran is able to use a cane and a wheelchair, whether the wheelchair is a hand-propelled or electrically-driven one, implies that he has use of at least one upper extremity.  In any case, there is no indication in the evidence of record that the Veteran has loss or loss of use of either upper extremity or hand.  The evidence fails to show that the Veteran has clinically demonstrated loss or loss of use of any of his upper or lower extremities, that he is blind in either eye, or that he otherwise meets the criteria for specially adapted housing or a special home adaptation grant based on service-connected disability(ies).  There is also no evidence of any type of burn or any type of inhalation injury.  Thus, the Board finds that preponderance of the evidence is against entitlement to benefits under the provisions of 38 U.S.C.A. § 2101and 38 C.F.R. §§ 3.809 and 3.809a and the claim must be denied.

In reaching this conclusion, the Board notes that, in the event the Veteran's service-connected disabilities deteriorate in the future such that he does come to experience loss or loss of use of his upper or lower extremities, he can submit new claim for entitlement to special adaptive housing and/or a special home adaptation grant.



ORDER

Entitlement to specially adapted housing or a special home adaptation grant is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


